Case 2:19-cv-00193-KS-MTP Document 59 Filed 06/22/20 Page 1of 4

| SOUTHERN DISTRICT OF MISSISSIPPT ]
: ED

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

EASTERN DIVISION
PENNYMAC, ET AL., Civil Action No.: 2:19-cv-000193-KS-MTP
Plaintiff(s),
v. 11" Amendment Immunity,

Judicial Act
SITCOMM ARBITRATION ASSOCIATION, ET AL.,
Defendant(s).

AN AFFIDAVIT
I. Arbitral Immunity.

1. The court, through Magistrate Parker; has issued an “offer to contract, whereby he
suggested that if certain acts or performances are not effective by the parties, then these
non-compliant parties shall be subject to penalties. (See: Doc. 5).

2. We conditionally accept the offer under the terms of the arbitration agreement located at
saalimited.com and associated conditions.

3. The court attempts to get the parties to submit to another alternative dispute resolution,
whereby to do so would create confusion and a conflict of interest.

4. We further note that the claims made by the Plaintiff(s) are mainly against, “arbitrators”
and/or “arbitration associations,” while performing (a) judicial act(s). We must note that
an act is judicial if it is normally performed by a judge — Stump v. Sparkman, 435 US 349
(1978).

5. ‘Is the issuance of an arbitration award and/or conducting an arbitration hearing acts

normally performed by a judge?’

Page 1 of 4
Case 2:19-cv-00193-KS-MTP Document 59 Filed 06/22/20 Page 2 of 4

Note: One, primary reason for arbitral immunity is preservation of arbitral independence;
Second, is recruitment and decisional finality...

The arbitrator acts as a judge between the parties and is entitled to and receives the full
protection of arbitral immunity — 552 F.2d 778, 781 (1977); 586 F. Supp. 545, 550 (N.D. Ill

1984); 451 F. Supp. 522, 527 (E.D. Pa. 1978); 123 LRRM 2262 (N.D. Ga. 1985).

6. The Plaintiff(s) are suing the Arbitrator’s and the Association, in their judicial capacity
for acts completed while under their FAA and contract sanctioned capacities. The court
may not waive judicial immunity as:

“[Arbitrator’s] of courts of superior or general jurisdiction are not liable to civil actions
for their judicial acts, even when such acts are in excess of their jurisdiction or alleged to
have been done maliciously or corruptly.” 80 US (13 WALL) 335, 351 (1871); 386 US
547 (1967); Stump, 435 US 349 (1978).

7. The court has made a claim that the Plaintiff(s) can, in instances such as this; pierce the
vail of “sovereign immunity, simply because the court has participated in at least seven
(7) hearings which involved “Sitcomm Arbitration Association.” How in each he
reached the same conclusions, that Fed. Civ. 9(b) was not applicable, that 9 U.S.C. §
10(a) and 12 were discretionary, we attach by reference those rulings so as to document
and demonstrate a propensity toward bias and partiality.

8. Why this court suggested that a responsive motion must be sent the court via “certified
mail,” yet no law, rule, ordinance, regulation can be found to support such a conclusion.
In fact, “a letter properly addressed and delivered to the Post-Office is deemed received,”
this is the only presumption permitted at law, yet the court will claim ‘I was merely

suggesting ...” Legal advice by the court is highly frowned upon.
Page 2 of 4
Case 2:19-cv-00193-KS-MTP Document 59 Filed 06/22/20 Page 3 of 4

9. The court must dismiss the complaint against the arbitrators and the association under the
‘judicial act,’ Immunity Doctrine.

10. The claims against Johnson and Kahapea can not stand as without arbitrator support they
can not be accused of either fraud or conspiracy (4 & 5 elements must respectively with
particularity), the Plaintiff(s) must bare the burden of proving fraud, proving conspiracy,
all the while they are prohibited per the 11" Amendment from taking any civil action
against the “arbitrators” or the “association.”

11. The court must know that we will not testify, we will plead the 5" and 11" Amendment
Protections as we choose to solely rely on Judicial (Supreme Court of the United States)

precedent and accept the protections offered thereby.
The aforementioned is based upon actual firsthand knowledge and/or other personal

information is wholly accurate and attested as such with God, as a witness, on this 18" day of

June 2020.

 

Page 3 of 4
Case 2:19-cv-00193-KS-MTP Document 59 Filed 06/22/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, Sandra Goulette, being at or above the age of 18, of the age of the majority and a
citizen of the United States of America, did mail the documents to the following:

Motion to Dismiss — Due to Subject Matter Jurisdiction

United States District Court

Southern District of Mississippi

701 Main Street

Hattiesburg, MS 39401 U.S.P.S. Tracking No.: 9405511699000569147263

Upshaw, Williams, Biggers & Beckham, LLP
309 Fulton Street, P.O. Drawer 8230
Greenwood, MS 38935-8230 U.S.P.S. Tracking No.: 9405511699000569151352

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on firsthand knowledge of the aforementioned events
attesting and ascribing to these facts on this day June 18, 2020.

/s/ Sandra Goulette

Page 4 of 4
